Per Curiam.
It appears from an examination of the record in this case that the court below made its findings of fact and conclusions of law, and entered its decree, upon the opening statement of counsel for plaintiff. Such opening statement has not been preserved by a statement of facts or bill of exceptions, and is not before us. We therefore cannot consider the exceptions to the findings of fact. Johnson v. Spokane, 29 Wash. 730, 70 Pac. 122.
The plaintiff’s cause of action is founded on the same assessment as was before this court in the case of Ballard v. Ross, ante, p. 209, 80 Pac. 439, just decided. The answer contains the same affirmative defense as was considered and sustained in that case. The court below found the facts in accordance with the allegations of the affirmative defense in the answer, and dismissed the action. From the order of dismissal this appeal is taken.
On the authority of the case of Ballard v. Ross, supra, the judgment is affirmed.